Citation Nr: 0614816	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-28 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The issue was remanded by the Board for 
additional development in August 2005.


FINDING OF FACT

The veteran's rheumatoid arthritis is evidenced by no more 
than definite impairment of health.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
rheumatoid arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 
5002, 5260, 5261, 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased rating for rheumatoid 
arthritis, for which he has been service connected since 
being medically retired from service for this disability in 
June 1957.  The veteran was afforded a VA medical examination 
in June 2003 in connection with this increased rating claim.  
The veteran apparently complained to the examiner only of 
limitation of range of motion of the knees and ankles.  The 
examiner gave findings and opinions regarding the veteran's 
knees and ankles, as well as his hands.  X-rays were taken of 
the veteran's ankles and knees.  Rheumatoid factor was 
reported as negative.  The examiner opined that the arthritis 
found in both knees and ankles was probably osteoarthritis.  
At an April 2005 hearing before the undersigned Veterans Law 
Judge, the veteran complained of arthritic pain in both 
knees, both ankles, both shoulders, and a hand and wrist.  
Given the lack of medical evaluation of the veteran's 
shoulders and wrists, the Board remanded in order that he be 
afforded another VA examination to evaluate all of his 
arthritis complaints, including the shoulders and wrist 
complained of at his hearing.  

A VA examination was conducted in August 2005.  The examiner 
noted that he had examined the veteran's file.  The veteran 
told the examiner that he was still employed as a real estate 
agent.  He gave a history of arthritis that was getting 
progressively worse, and that involved both ankles and both 
knees.  He claimed that he had increased pain when walking, 
and decreased range of motion in both the knees and the 
ankles.  He expressed an opinion that his level of activity 
had been curtailed because of his joint problems.  He 
reported taking only aspirin or Tylenol, and made no claims 
of weakness, fatigability, decreased endurance, 
incoordination, or flare-ups.  There is no record in the 
examination report that the veteran registered complaints 
regarding his shoulders, wrists, or hands.

On examination, the examiner found the veteran's hands were 
generally normal to appearance and function.  He had only 
moderate grip strength bilaterally, and no pain, weakness, 
fatigability, decreased endurance, or incoordination.  

Regarding the knees, there was no tenderness to palpation, no 
swelling, no instability, and no deformity; there was 
"possibly" some loss of contour in both knees.  Active 
range of motion exercises of the right knee showed the 
veteran could flex to 100 degrees, and extend to zero 
degrees.  Flexion in the left knee was to 80 degrees, and 
extension was to zero degrees.  There was no pain, weakness, 
fatigability, decreased endurance, or incoordination.

Examination of the ankles revealed no tenderness to 
palpation, no swelling, and no deformities.  Range of motion 
exercises revealed dorsiflexion of the right ankle was to 20 
degrees, and plantar flexion was to 40 degrees.  In the left 
ankle, dorsiflexion and plantar flexion were also 20 and 40 
degrees respectively.  There was no pain, weakness, 
fatigability, decreased endurance, or incoordination.

Rheumatoid factor was negative.  X-rays of the knees were 
characterized as normal, and the examiner noted that previous 
examination had shown possible osteoarthritis.  X-rays of the 
ankles revealed osteoarthritis in the left, and medial 
malleolar exostosis in the right.  The examiner diagnosed 
rheumatoid arthritis with intermittent complaints.  

The veteran visited his primary care provider at the Walter 
Reed Army Medical Center two days after the VA examination, 
and submitted the report of that visit to the RO, which 
included it in the record.  That report described the veteran 
as a semi-retired realtor who was currently applying for an 
increased rating for his rheumatoid arthritis.  The veteran 
reported to her that if he overexerted, he paid with 
stiffness and marked decrease in range of motion of the 
knees, ankles, and shoulders due to pain, and stiffness of 
the hands.  He identified flare-ups occurring about every 
five to six weeks, characterized by swelling of the affected 
joints with use, as well as pain and stiffness.  He reported 
that the flare-ups had become more frequent over the past 20 
years, causing him to modify his lifestyle.  He reported 
having to stop hiking, and that decreased stamina had reduced 
his golf from playing 18 holes to playing nine.  Swimming was 
now limited to once every two weeks, and for only short 
distances.  The veteran reported sleeping 10 hours per night, 
more now than previously.  

This treatment report noted fatigue and malaise, and no 
significant/unexplained weight loss or gain.  He was negative 
for anemia.  The veteran was reported as being depressed due 
to his lack of stamina and recurrent pain.  On examination, 
the examiner noted that the veteran walked well.  He had 
enlarged third metacarpophalangeal joints bilaterally, but no 
joint swelling or tenderness.  Shoulders evidenced decreased 
internal rotation.  The examiner diagnosed hypertension, 
well-controlled but labile; persistent rheumatoid arthritis, 
recurrent sub-acute "pauciarticular" type; and depression, 
both situational and likely aggravated by the arthritis 
related limitations.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  As 
noted in the examiner's report, the effects of pain, 
weakness, fatigability, decreased endurance, and 
incoordination were taken into account in assessing the range 
of motion of the veteran's knees and ankles.

The veteran's rheumatoid arthritis has been evaluated 
utilizing Diagnostic Code 5002, rheumatoid arthritis 
(atrophic) as an active process.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5002, a 10 percent evaluation is for 
application when there are one or two exacerbations a year in 
a well-established diagnosis.  A 40 percent evaluation is for 
application when there are symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  A 60 percent 
evaluation is for application when there is less than total 
incapacitation as defined in the 100 percent evaluation, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year, or a lesser number over prolonged 
periods.  

The Board finds that the veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned 40 percent evaluation than for a higher one.  While 
the veteran's activities have been constrained by his 
arthritis, the Board finds that they are not constrained to 
the degree contemplated by the higher, 60 percent, rating.  

The veteran's own primary care provider reported no 
unexplained weight loss or gain, and no anemia.  The 
veteran's treatment records for the period 2001 through late 
2005 show his weight was consistently between 203 and 209 
pounds.  The veteran is still employed at 70 years of age.  
The veteran told his primary care provider that he still 
plays golf, and that his being limited to playing nine holes 
instead of 18 is because of decreased stamina; he did not 
claim that it was because of limitations imposed by his 
arthritis.  He still swims.  He has reported flare-ups that 
occur as often as every 5 to 6 weeks, and that are occasioned 
by some swelling, pain, and stiffness, but there is no 
indication that such flare-ups have been incapacitating as 
contemplated by the rating criteria.  While the veteran's 
activities are constrained, it cannot be said that there is 
severe impairment as is required for a higher, 60 percent, 
rating (such as incapacitating exacerbations).  

The Board has considered whether evaluation of the veteran's 
disability utilizing a combination of other rating criteria 
for each of the affected joints would result in a higher 
evaluation, but finds that a higher rating does not result.  

The veteran's left knee flexion is limited to 80 degrees, and 
right knee flexion is limited to 100 degrees.  Under 
Diagnostic Code 5260, limitation of flexion of the leg at the 
knee, a zero percent (non-compensable) evaluation is for 
application when flexion is limited to 60 degrees.  Thus, 
neither knee would warrant a compensable evaluation under 
Diagnostic Code 5260.  

Since there is no limit to extension of either the left or 
right knee, a compensable evaluation for either is not 
warranted under Diagnostic Code 5261.  

Under Diagnostic Code 5271, limited motion of the ankle, a 10 
percent evaluation is for application when there is moderate 
limitation of motion, and a 20 percent evaluation is for 
application when there is marked limitation of motion of the 
ankle.  On examination in August 2005, the veteran's ankles 
were both reported to have normal range of motion in 
dorsiflexion, and plantar flexion was reported as being only 
five degrees less than normal (40 versus 45 degrees) 
bilaterally.  This demonstrated limitation of motion of both 
ankles can only be described as slight, and not even the 
moderate limitation required for a 10 percent evaluation. 

In sum, the Board is unable to find any diagnostic codes 
under which the veteran's service-connected rheumatoid 
arthritis would warrant an increased rating.  As for whether 
functional losses due to pain, stiffness, and swelling might 
be equated to higher ratings for each of the affected joints, 
the Board notes that, when the veteran was examined by VA in 
August 2005, the examiner specifically opined that there was 
no pain, weakness, fatigability, decreased endurance or 
incoordination of the hands, ankles, or knees.  Although it 
is curious that the veteran would complain of problems such 
as pain just two days later when seen at a service department 
facility, even the service examiner did not find swelling or 
tenderness.  No mention was made of pain.  Given that the 
veteran had opportunity to report all problems due to his 
service-connected disability when seen by VA in August 2005 
and did not do so, and because both the VA examiner and the 
service department examiner did not make objective findings 
relative to functional losses, the Board finds no basis for 
concluding that any joint affected by rheumatoid arthritis 
would warrant even a 10 percent rating.  

As for the shoulders, the Board likewise finds it significant 
that the veteran did not report a problem with either 
shoulder when seen by VA.  He indicated a problem with his 
shoulder when he appeared at a hearing and when seen by the 
service department examiner, but when given the opportunity 
to clarify his problem at a VA compensation examination, he 
did not do so.  His complaint when seen by VA was with his 
ankles and knees only, just as it was earlier when seen in 
May 2003.  At both VA examinations and when seen by the 
service department in September 2005, there was an indication 
that his symptoms have been controlled with medication.  
Whether he does not have arthritis affecting the shoulders, 
or whether any rheumatoid arthritis affecting the shoulders 
is so minimally bothersome that he failed to discuss it when 
examined by VA, the salient point is that there is no 
evidence that he has functional loss such that a compensable 
rating would be warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2005), which requires limitation of motion at the 
shoulder level in order to be assigned a compensable (20 
percent) rating.  Additionally, while a 10 percent rating may 
be assigned for each major joint affected by a noncompensable 
limitation of motion under Diagnostic Code 5002, such 
limitation must be confirmed by objective findings of 
swelling, pain, muscle spasm, etc., none of which has been 
shown in this case.  Consequently, there is no indication 
that combined ratings for the various joints affected would 
exceed the 40 percent rating currently in effect.  Diagnostic 
Code 5002.  The preponderance of the evidence is against the 
claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2003, and in a follow-up notification dated in August 2005.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected rheumatoid arthritis, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  

Additionally, while the notifications did not include the 
criteria for award of an effective date, see Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), 
because the requested increased rating is denied by the 
Board, a remand for the purpose of notifying the veteran 
regarding effective dates is not necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and medical records, and secured two examinations in 
order to ascertain the severity of his disability.  The Board 
notes that the August 2005 examiner did not report examining 
the veteran's shoulders and wrist, of which he complained at 
his hearing.  While the Board finds this regrettable, it 
cannot fault the result since, according to the report of the 
examination, the veteran limited his complaints to his knees 
and ankles.  Cf. Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (duty to assist is not a one-way street; a veteran 
cannot passively wait for help where he may or should have 
information essential in obtaining evidence).  VA has no duty 
to inform or assist that was unmet.


ORDER

Entitlement to an increased rating for rheumatoid arthritis, 
currently evaluated as 40 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


